 In the Matter of WARESHOALSMANUFACTURING COMPANYandTHEMACHINE PRINTERS BENEFICIAL ASSOCIATIONCase No. C-337.-Decided July 6, 1938Textile Industry-Interference,Restraint,and Coercion:charges of, notsustained-Discrimination:charges of, not sustained.Mr. John T. Mahoney,for the Board.,Mr. M. G. McDonald,of Greenwood, S. C., for the respondent.Mr. Eric W. Lindberg,of Cranston, R. I., for the Association.Mr. Melvin S. Frazier,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by MachinePrinters' Beneficial Association,,- herein called the Association, theNational Labor Relations Board, herein called the Board, by CharlesN. Feidelson, Regional Director for the Tenth Region (Atlanta,Georgia), issued and duly served its complaint dated November 6,1937, againstWare Shoals Manufacturing Company, herein calledthe respondent.The complaint alleges that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section 2.(6), and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.The respondent, subject to a reservation of its legal right to objectto the Board's jurisdiction, filed an answer in which it denied it hadengaged in or was engaging in any of the unfair labor practicesalleged in the complaint.Pursuant to notice duly given, a hearing was held in Greenville,South Carolina, on November 18 and 19, 1937, before D. Lacy Mc-Bryde, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel.1 Incorrectly designated"The Machine Printers Beneficial Association"in the caption ofthe complaint.8 N. L. R. B., No. 10.88 DECISIONS AND 'ORDERS89The Association was represented by its secretary.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing and in his Intermediate Report the TrialExaminer made several rulings on motions and on objections to theintroduction of evidence.The Board has reviewed such rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.On December 16, 1937, the Trial Examiner issued his IntermediateReport in which he found that the respondent had engaged in andwas engaging in the unfair labor practices alleged in the complaint.Thereafter the respondent filed exceptions ' to the Intermediate Re-port and requested an opportunity to argue the exceptions beforethe Board.On May 19, 1938, counsel for the respondent and theAssociation argued the exceptions before the Board in Washington,D. C. The respondent also submitted a brief in support of itsexceptions.The Board has fully considered the exceptions to the IntermediateReport and sustains them, except as indicated below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THERESPONDENTSBUSINESSThe respondent, a corporation organized under the laws of theState of South Carolina with its principal place of business andmanufacturing plant inWare Shoals, South Carolina, employsapproximately 2,500 people.Itmanufactures sheets, pillow cases, handkerchiefs, and similarproducts.It also does finishing work for other manufacturers.Therespondent purchases approximately $700,000 of raw cotton annually.Approximately 65 per cent of such cotton comes from States otherthan South Carolina. It also purchases starch, dye, tallow, and gum.Practically all of such materials originate in States other than theState of South Carolina.Approximately 90 per cent of the respondent's total sales, whichare in excessof $5,000,000 annually and are made through ReigelTextile Corporation, a New York- corporation, are to customersoutside the State of South Carolina.II.THELABOR ORGANIZATIONS INVOLVEDMachine Printers' Beneficial Association is a labor organizationwhich admits to membership all of the respondent's printers andapprentice printers. 90NATIONAL LABOR RELATIONS BOARDAssociatedWorkers of Printing, Finishing and Allied Industriesis a labor organization affiliated with Machine Printers' BeneficialAssociation.It admits to membership all of the respondent's em-ployees who assist in printing or finishing cloth except employeesunder the jurisdiction of the Association.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that the respondent discharged Frank Cook,C.V. Jester,W. E. Fore, and Frank Montgomery because of theirmembership in and activities on behalf of the Association; that itof Printing, Finishing and Allied Industries, herein called the As-sociated; and that the respondent has, by the discriminatory dis-charge of such employees and by certain statements alleged to havebeen made to such employees, interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed them by Section7 of the Act.Frank Cookjoined the Association about May 2, 1936, but didnot take an active part in its affairs prior to May 18, 1936.On May18, 1936, two of the respondent's supervisory employees, HarveyFerguson, superintendent of the printing room, and C. S. Powell,superintendent of the bleacheries and Ferguson's superior, calledCook into Ferguson's office and asked him certain questions.It appears that 6 of the respondent's 13 printers had left the re-spondent's employ during the preceding week to accept positions ata neighboring textile mill where a strike was in progress.Powelltestified, and it is undisputed, that it was, therefore, necessary toreorganize the printing department.Consequently, he said, he calledeach of the remaining printers, including Cook, into Ferguson's officeand questioned them individually.According to Cook, the questions Powell propounded concernedonly his union affiliation, and when he admitted his membership,Powell attempted to induce him to withdraw from the Association.Cook also claimed that when he refused to resign from the Associa-tion, Powell told him that the respondent could not employ membersof the Association.On the other hand Powell, whose testimony in this respect is cor-roborated by Ferguson, testified that Cook was not questioned re-garding his union affiliation. Instead, according to Powell, Cookwas asked whether it was his intention to continue with the respond-ent or go to the other mill. Powell further claimed that whenCook indicated he intended to accept employment at the other mill,Cook was told that he had better go at that time as it was necessaryto reorganize the printing department. DECISIONS AND ORDERS91Unquestionably the resignation of almost 50 per cent of the print-ers created a serious crisis in the respondent's printing department.Under such circumstances we believe it likely that the managementdid endeavor to ascertain how many more of its printers intendedto leave the respondent's employ so that plans could be made toreplace them and that Powell did, as he claimed, question Cookregarding his intentions.As Cook claimed he was questioned onlyregarding his union affiliation we believe his testimony regarding theincident is not entitled to credence, particularly in view of the factthat on the same date Cook's services were terminated, allegedlybecause of his membership in the Association, one Frank Montgom-ery, a printer who had told Ferguson he was a member of the Asso-ciation a few days before, was promoted to be foreman of the print-ers.If the respondent had been ruthlessly discharging printersbecause of their membership in the Association we believe Montgom-ery would also have been discharged.Furthermore, some of theother printers Powell questioned on that date were members of theAssociation, but none of them were discharged.Under the circumstances we find that the respondent has not dis-criminated in regard to the tenure of employment of Frank Cookfor the purpose of discouraging membership in a labor organization.C. V. Jester,who had had only 2 or 3 months' previous experience,was employed as a printer on January 25,1937.On February 20,1937,Jester joined the Association at Greenville, South Carolina.Thefollowing Monday, February 22, 1937, Ferguson called him into hisoffice and discharged him.Jester claimed that Ferguson told him on that occasion that hiswork had not been satisfactory and then asked him if Montgomeryhad been talking to him about the Association, to which he repliedthat Montgomery had not. Jester claimed that Ferguson then askedhim if he was a member, and, upon receiving an affirmative reply,discharged him.Jester further testified that his time card was gonefrom the card rack at the time he went into Ferguson's office andadmitted that that was unusual.Ferguson testified that Jester was unable to operate properlyeither of the two printing machines to which he had been assignedand that he was discharged for that reason.He claimed that Jesterthen asked him whether his membership in the Association was thecause of his discharge and that he told him it was not.Although Jester's discharge occurred only 2 days after he joinedtheAssociation, there is no evidence which shows that the re-spondent knew of Jester's interest or membership in the organiza-tion before Jester entered Ferguson's office.The removal of Jes-ter's time card from the card rack prior to the time he was called 92NATIONAL LABOR RELATIONS BOARDinto Ferguson's office is significant as it indicates that the respond-ent had decided to terminate Jester's services before he was act-ually called in, which was, so far as appears, before the respondentknew of Jester's membership in the Association.Furthermore, the weight which should be accorded Jester's testi-the light of all of his testimony. Jester emphatically denied thathe had received any money from the Association after he was dis-charged and claimed that he had "barely been existing." . How-ever, he subsequently admitted, after he was recalled to the standby the Board's counsel, that he had been receiving unemploymentbenefit payments from the Association in the amount of $20 perweek, a sum almost equal to his salary while working.This indi-.cates that Jester was not averse to coloring his testimony, and wewill, therefore, accept Ferguson's version of the conference.The respondent's position is further supported by evidence thatJesterwas an inefficient printer.Thus, not only did Fergusontestify that Jester was inefficient, but John Madden, present fore-man of the printers, testified that he was frequently called upon tohelp Jester set the blades in his machine, an operation a printershould be able to perform.Furthermore, Powell testified that Fer-guson told him, prior to the time Jester was discharged, that Jesterwas unable to perform his work satisfactorily.We find that the respondent has not discriminated in regard tothe tenure of employment of C. V. Jester for the purpose of dis-,couraging membership in a labor organization.Lee Simpsonhad worked for the respondent about 21/2 years.He was first employed as an inspector for about 3 months.He wasthen transferred to washing "gray cloth."He was again trans-ferred about November 1, 1936, to a position as "back tender" onone of the printing machines.He joined the Associated on March21, 1937.At the same time he joined the Associated about 14 otheremployees also joined the organization.He was discharged onMarch 23, 1937.Simpson testified that on March 22, 1937, Ferguson asked him ifMontgomery had been talking to him about the union and he re-plied that he had not.He `further testified that the next dayFerguson called him into his office and told him that "if I wasn'ttrue to him and the Company it was his business to find it out."Heclaimed that Ferguson then asked him with whom he had talkedafter their conversation on the preceding day and, when he refusedto tell, discharged him.Ferguson and Powell testified that Simpson had been transferredfrom his previous positions because he did not attend strictly to 'hisduties but would "wander around" the plant talking to the other DECISIONS AND ORDERS93employees.They further testified that despite repeated warnings,including one lay-off, Simpson continued to absent himself from hismachine and that he was discharged for that reason.Fergusonalso denied he had asked Simpson whether he had talked to Mont-gomery or anyone else regarding unions and claimed, on the con-trary, that he did not know until some months after Simpson'sdischarge that he was a member of a union.Simpson's testimony is replete with contradictions and is, there-fore, not entitled to full credence.For example he claimed that hehad never been reprimanded but later admitted that he had beenlaid off for 2 weeks when he was an inspector for not attending tohiswork, and that he had been warned on other occasions. On,the other hand, Ferguson's testimony is straightforward and is, inour opinion, credible.We will, therefore, accept Ferguson's testi-mony as the correct version of what happened between Simpsonand himself.We are satisfied that Simpson did not attend strictly to his' duties.This is evidenced by the frequent warnings which had been givenhim and the lay-off which he had received. That his discharge was notdue to his union affiliation is, we believe, established by the factthat not one of the other 14 employees who joined the Associatedon the same day Simpson joined it was discharged.We find that the respondent has not discriminated in regard tothe tenure of employment of Lee Simpson for the purpose of dis-couraging membership in a labor organization.W. E. Forewas hired as a printer in May 1936.He joined theAssociation in February 1937, and was appointed to the "shop com-mittee."As one of the members of the shop committee he col-lected dues and attempted to induce other eligible employees tobecome members of the Association and the Associated.He wasdischarged on April 8, 1937.Fore testified that the day before his discharge a fellow employeenamed Bolt asked him for an application card, telling him thatFerguson wanted it.He told Bolt to tell Ferguson that if he(Ferguson) wanted a card, he could come to Fore's house and get it.He further testified that the following day, Powell called him intohis office and, after showing him a piece of cloth,,asked him if hehad printed it.When Fore admitted that he had, Powell askedhim if he knew that 6,000 yards of the combination were improperlyprinted and thereupon discharged him.Fore claimed that therewere not more than 500 yards in that particular combination andthat, therefore, he could not have incorrectly printed 6,000 yardsof the cloth.Powell testified-and his testimony is corroborated by Fergu-son's-that Fore printed about 10,000 yards of the combination in 94NATIONAL LABOR RELATIONS BOARDquestion and that more than 3,500 yards of it was unfit to sell, evenas seconds.Although employees are not usually discharged forprinting 500 yards of "bad cloth," incorrectly printing 3,500 yards isunquestionably considered good and. sufficient cause for discharge,and other printers have been discharged for faultily printing evenless yardage.Fore's claim that he printed only 500 yards of the combinationisnot persuasive in view of his failure to remember the predom-inant color of the combination.Furthermore, at the oral argu-ment before the Board, the Association's counsel did not questionthe Trial Examiner's finding that Fore had incorrectly printed ap-proximately 3,500 yards of cloth.Strong proof that Fore's membership in or activities on behalfof the Association were responsible for his discharge was necessaryto rebut the presumption that he was discharged for a reason whichhad always been considered a sufficient cause to discharge an em-discriminatorily discharging union members was not presented.We therefore find that the respondent has not discriminated inregard to the tenure of employment of W. E. Fore for the purposeof discouraging membership in a labor organization.Frank Montgomerywas hired by the respondent in 1934.Hejoined the Association about May 2, 1936.On May 18, 1936, hewas promoted to the position of foreman of the printers overprinters who had been longer in the respondent's employ, althoughhe had told Ferguson several days before that he had joined the As-sociation.In February 1937, he was relieved of his foreman's posi-tion, according to Powell and Ferguson, because the printing wasnot coming up to standard.A short time later Montgomery had a conference with W. A.Sibley, general manager of the plant.Powell and another super-visory employee named Jackson were also present.Montgomerytestified that Sibley called him into the office and questioned himfor over an hour regarding the Association and the benefits whichemployees would receive from membership therein.He also claimedthat Sibley asked him whether he had "talked union" and uponreceiving an affirmative reply, told him that "they could not havea union there."Sibley testified that pursuant to Montgomery's request he wasgranted an audience and that when Montgomery came into the roomhe complained that he was being discriminated against and"couldn't get anywhere" because he was a member of the Associa-tion.Sibley claimed that he assured Montgomery that althoughthe respondent pursued an open-shop policy it did not discriminate DECISIONS AND ORDERS95in any way against unionmen.He admittedthat he did tell Mont-gomery not to talkabout union matters inthe plant but denied thathe had said anythingtoMontgomery -regardingnot having a unionin the mill.As the conferencewas unquestionably at Montgomery's requestand no doubt he did feelhis demotion was undeserved,we feel sansfied that Montgomery did, as Sibley testified, open the conversation,by implying that his demotionwas dueto hisunion affiliation.Furthermore, Sibley's testimony is corroborated by Powell's.Wewill accept Sibley's testimony as to whatwas said onthis occasion.On June 28, 1937, almost a month after the original charges hadbeen filed, Montgomery was discharged.The respondentcontendsthatMontgomery was discharged because he was "irregular" in thathe had failed to come to work 8 different times during the preced-ing 4 months and that on several of those occasions he had failed toreport his intended absence prior to the starting hour in accord-ance with the respondent's custom.Ferguson testified that on eachof such occasionshe reprimanded Montgomery.He admitted thatMontgomery told him each time that he had been absent because hewas ill.Ferguson claimed, however, that Montgomeryalways ap-peared to be in good health the day following such absences.Mont-gomery admitted that he had been absent as alleged by Fergusonand did not deny that on several occasions he had failed to reporthis intended absence but contended that he was ill and taking med-ical treatment.However, no other evidence to substantiate his testi-mony was introduced.2in view of the respondent's previous preferential treatment ofMontgomery at a time when it knew he was a member of the As-sociation, we find it difficult to believe that the respondent discrim-inatorily discharged him, particularly as it knew that charges thatithad discriminatorily discharged Cook, Jester, Simpson, and Forewere then pending before the Board.Furthermore the numerous warnings the respondent had givenMontgomery prior to his discharge indicate clearly that the re-spondent believed that Montgomery was not telling the truth aboutthe reason for his absences and was deliberately laying off fromwork.Such an inference the respondent was not unjustified in mak-ing in view of the fact that the absences were, in the main, of but1 day's duration and that Montgomery did not furnish a doctor'scertificate although lie knew Ferguson doubted his word.Tinder the circumstances we find that the respondent has not dis-criminated in regard to the tenure of employment of Frank Mont-2 A doctor's certificate was introduced in evidence, apparently to substantiate Montgom.ery's testimony that he was ill, but such certificate does not cover the period here involved. 96NATIONAL LABOR RELATIONS BOARDgomery for the purpose of discouraging membership in a labororganization.We have not found that any of the employees named in the com-plaint were discriminatorily discharged and, as we have heretoforepointed out, we do not believe that the coercive statements attrib-uted to the respondent's supervisory employees were in fact made.We will, therefore, dismiss the complaint.Upon the basis cf the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent,WareShoals ManufacturingCompany,Ware Shoals,South Carolina,occur in commerce,withinthe meaning of Section 2 (6) of the Act.2.Machine Printers'Beneficial Association and Associated Work-ers of Printing,Finishing and Allied Industries are labor organ-izations,within the meaning of Section 2(5) of the Act.3.The respondent has not, by discharging Frank Cook,Lee Simp-son,W.E. Fore, C. V. Jester,and Frank Montgomery,discouragedmembership in a labor organization,thereby engaging in an unfairlabor practice,within the meaning of Section 8 (3) of the Act.4.The respondent has not interfered with, restrained,or coercedits employees in the exercise of the rights guaranteed by Section 7,thereby engaging in an unfair labor practice,within the meaningof Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, theNational Labor Relations Board hereby orders thatthe complaint againstWareShoalsManufacturing Company be,and it is hereby,dismissed.